 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7967; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, The Bank of New York Mellon FKA The Bank of New York As Trustee for
 7   the Certificateholders CWALT, Inc. Alternative Loan Trust 2005-62 Mortgage Pass-through
     Certificates Series 2005-62
 8
 9                                  UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:19-cv-00517-RFB-NJK
     THE BANK OF NEW YORK AS TRUSTEE
12   FOR    THE    CERTIFICATEHOLDERS                 STIPULATION AND ORDER TO
     CWALT, INC. ALTERNATIVE LOAN                     EXTEND TIME TO RESPOND TO
13   TRUST 2005-62 MORTGAGE PASS-                     DEFENDANT’S MOTION TO FILE
     THROUGH CERTIFICATES SERIES 2005-
     62,                                              SUPPLEMENTAL AUTHORITY IN
14
                                                      SUPPORT OF MOTION TO DISMISS
15                   Plaintiff,                       [ECF NO. 8] UNDER LR 7-2(G) [ECF No.
            vs.                                       32]
16
     WESTCOR LAND                 TITLE INSURANCE [First Request]
17   COMPANY,
18                    Defendant.
19
20          Plaintiff, The Bank of New York Mellon FKA The Bank of New York As Trustee for the

21   Certificateholders CWALT, Inc. Alternative Loan Trust 2005-62 Mortgage Pass-Through
22   Certificates Series 2005-62 (hereinafter “BONY”), and Defendant Westcor Land Title Insurance
23
     Company, (“Westcor”) (collectively, the “Parties”), by and through their counsel of record,
24
     hereby agree and stipulate as follows.
25
26          1. On November 13, 2019, Westcor filed a Motion to File Supplemental Authority in

27                Support of Motion to Dismiss [ECF No. 8] Under LR 7-2(g) [ECF No. 32];
28



                                                Page 1 of 2
            2. BONY’s response to Westcor’s Motion is due November 27, 2019;
 1
 2          3. BONY’s counsel is requesting an extension until December 11, 2019 to file its

 3             response to Westcor’s Motion.
 4
            4. This extension is requested as Counsel for BONY will be out-of-office during the
 5
               current deadline of November 27, 2019, returning to work the week of December 9,
 6
 7             2019.

 8          5. Counsel for Westcor does not oppose the extension;
 9          6. This is the first request for an extension which is made in good faith and not for
10
               purposes of delay.
11
            IT IS SO STIPULATED.
12
13   DATED this 21st day of November, 2019.          DATED this 21st day of November, 2019.

14   WRIGHT, FINLAY & ZAK, LLP                       RESNICK & LOUIS, P.C.
15   /s/ Lindsay D. Robbins                          /s/ Sue Trazig Cavaco
16   Lindsay D. Robbins, Esq.                        Sue Trazig Cavaco, Esq.
     Nevada Bar No. 13474                            Nevada Bar No. 6150
17   7785 W. Sahara Ave., Suite 200                  Emily Navasca, Esq.
     Las Vegas, NV 89117                             Nevada Bar No. 13202
18                                                   8925 West Russel Rd., Suite 220
     Attorney for Plaintiff The Bank of New York
19   Mellon FKA The Bank of New York As              Las Vegas, NV 89148
     Trustee for the Certificateholders CWALT,       Attorneys for Defendant, Westcor Land Title
20   Inc. Alternative Loan Trust 2005-62             Insurance Company
     Mortgage Pass-through Certificates Series
21
     2005-62
22
23   IT IS SO ORDERED.
24          Dated this _____
                       27th day of _____________,
                                    November      2019.
25                                                 ________________________________
                                                   ________________________________________
                                                   RICHARD F. BOULWARE, II
26                                                 UNITED
                                                   UNITEDSTATES
                                                            STATES DISTRICT COURT
                                                                      DISTRICT      JUDGE
                                                                                 JUDGE
27
                                                   DATED this
28



                                               Page 2 of 2
